Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/28/18 have been fully considered but they are not persuasive.  The rejection of claim(s) 1-4, 7-11, 13-17, and 19 under 35 U.S.C. 103 as unpatentable over Sutay et al. (US 2011/0303458) in view of Brendel et al. (US 2003/0213605) is maintained.
Regarding the substance of the examiner’s obviousness rejection as argued on page 4/12/2021 of the remarks, the requirements for obviousness are discussed in MPEP 2142.  As explained in the previous office action:
Regarding claim 1, Sutay et al. disclose an EMI feedthrough filter terminal assembly comprising: a feedthrough filter capacitor having
a plurality of first electrode layers (38) and a plurality of second electrode layers (40),
a first passageway (44) therethrough having a first termination surface (44 – [0034]) conductively coupling the plurality of first electrode layers (38), and
a second termination surface (48) conductively coupling the plurality of second electrode layers (40),
a feedthrough ferrule (18) conductively coupled to the feedthrough filter capacitor via the second termination surface (48),

an insulator (28) fixed to the feedthrough ferrule (18) for conductively isolating the conductive terminal pin (16) from the feedthrough ferrule (18), and 
a hermetically sealing material (34) between the insulator (20) and the conductive pin (16) through a passageway of the insulator wherein the hermetically sealing material extends at least 50 % of the thickness through the insulator (20 –see fig. 2). 
Sutay et al. disclose the claimed invention except for a laminated insulative layer between the insulator and the feedthrough filter capacitor wherein the conductive terminal pin extends through and contacts the laminated insulative layer. 
Brendel et al. disclose a laminated insulative layer (348, 448 – [0122]) that is disposed between an insulator (324) and feedthrough filter capacitor (304, 400), wherein a conductive terminal pin (316) extends through and contacts the laminated insulative layer (324).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sutay et al. so that a laminated insulative layer is between the insulator and the feedthrough filter capacitor;  wherein the conductive terminal pin extends through and contacts the laminated insulative layer, since such a modification would form a feedthrough capacitor assembly where the feedthrough capacitor and insulator secured together using an insulating material, wherein insulating layer has high heat and thermal stress resistance [0122]; and  
Regarding claim 19, Sutay et al. disclose an EMI feedthrough filter terminal assembly comprising: a feedthrough filter capacitor having
a plurality of first electrode layers (38) and a plurality of second electrode layers (40),
a first passageway (44) therethrough having a first termination surface conductively coupling the plurality of first electrode layers (38), and a second termination surface (48) conductively coupling the plurality of second electrode layers,
a feedthrough ferrule (18) conductively coupled to the feedthrough filter capacitor via the second termination surface (48),
at least one conductive terminal pin (16) extending through the first passageway in conductive relation with the plurality of first electrode layers (38),
an insulator (20) fixed to the feedthrough ferrule for conductively isolating the conductive terminal pin (16) from the feedthrough ferrule (18),
a hermetically sealing material (34) between the insulator (20) and the conductive terminal pin (16) through a  passageway of the insulator (20) wherein the hermetically sealing material (34) extends at least 50% of the thickness through the insulator and wherein the hermetically sealing material comprises gold brazing [0021].
Sutay et al. disclose the claimed invention except for a laminated insulative layer between the insulator and the feedthrough filter capacitor.
Brendel et al. disclose a laminated insulative layer (348, 448 – [0122]) that is disposed between an insulator (324) and feedthrough filter capacitor (304, 400), wherein a conductive terminal pin (316) extends through and contacts the laminated insulative layer (324).  

A) Applicant argues that there is no motivation for modifying Sutay based on the teachings of Brendel as asserted in the non-final office action dated 1/11/2021.  
Brendel discloses an adhesive insulative material (Ableloc 5500) that further secures the feedthrough capacitor and insulator together (see also fig. 6 of Brendel)  Ableloc 5500 has excellent peel strength (fig. 25) and has high heat and thermal stress resistance.  It is submitted that there is motivation to modify the capacitor of Sutay by adding Ableloc 5500 between the feedthrough capacitor and insulator as taught by Brendel.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 13-17, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutay et al. (US 2011/0303458) in view of Brendel et al. (US 2003/0213605).
Regarding claim 1, Sutay et al. disclose an EMI feedthrough filter terminal assembly comprising: a feedthrough filter capacitor having
a plurality of first electrode layers (38) and a plurality of second electrode layers (40),
a first passageway (44) therethrough having a first termination surface (44 – [0034]) conductively coupling the plurality of first electrode layers (38), and
a second termination surface (48) conductively coupling the plurality of second electrode layers (40),
a feedthrough ferrule (18) conductively coupled to the feedthrough filter capacitor via the second termination surface (48),
at least one conductive terminal pin (16) extending through the passageway in conductive relation with the plurality of first electrode layers (38),
an insulator (28) fixed to the feedthrough ferrule (18) for conductively isolating the conductive terminal pin (16) from the feedthrough ferrule (18), and 
a hermetically sealing material (34) between the insulator (20) and the conductive pin (16) through a passageway of the insulator wherein the hermetically sealing material extends at least 50 % of the thickness through the insulator (20 –see fig. 2). 
Sutay et al. disclose the claimed invention except for a laminated insulative layer between the insulator and the feedthrough filter capacitor wherein the conductive terminal pin extends through and contacts the laminated insulative layer. 
Brendel et al. disclose a laminated insulative layer (348, 448 – [0122]) that is disposed between an insulator (324) and feedthrough filter capacitor (304, 400), 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sutay et al. so that a laminated insulative layer is between the insulator and the feedthrough filter capacitor;  wherein the conductive terminal pin extends through and contacts the laminated insulative layer, since such a modification would form a feedthrough capacitor assembly where the feedthrough capacitor and insulator secured together using an insulating material, wherein insulating layer has high heat and thermal stress resistance [0122]. 
Regarding claim 2, Brendel et al. disclose the laminated insulative layer includes a polyimide layer [0122].
Regarding claim 3, Brendel et al. disclose the laminated insulative layer includes a top layer (Ablestick 5500 - thermalsetting adhesive), a middle layer (Ablestick 5500 - polyimide tape (carrier)), and a bottom layer (Ablestick 5500 - thermalsetting adhesive) opposite the top layer, wherein the middle layer comprises a polyimide layer [0122].
Regarding claim 4, Brendel et al. disclose the top layer (thermalsetting adhesive) and the bottom layer (thermalsetting adhesive) comprise adhesive layers (Ablestick 5500 - [0122]).
Regarding claim 7, Sutay et al. disclose the second termination surface (48) is conductively coupled to the feedthrough ferrule (18) via a conductive adhesive (42 -[0034]).

Brendel et al. disclose a feedthrough capacitor assembly, wherein a second termination surface (314) is conductively coupled to a feedthrough ferrule (318) via a conductive polyimide (332- [0112]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Sutay et al. so that the conductive adhesive is formed from a conductive polyimide, since conductive adhesive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Sutay et al. disclose the claimed invention except for the first termination surface comprise a conductive polyimide. 
Brendel et al. disclose the first termination surface (344, 844  - [0138]) comprises a conductive polyimide.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first termination surface from a conductive polyimide, since conductive materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.   It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Sutay et al. disclose a hermetically sealing material (34-extends completely through a passageway through the insulator (328).
Regarding claim 10, Sutay et al. disclose a hermetically sealing material (34 - [0019]) between the insulator (20) and the feedthrough ferrule (18).
Regarding claim 11, Sutay et al. disclose the hermetically sealing material is a gold brazing material [0021].
Regarding claim 13, Sutay et al. disclose the hermetically sealing material (34)  comprises gold brazing [0019].
Regarding claim 14, Sutay et al. disclose the assembly includes four conductive terminal pins (16 – fig. 1).
	Regarding claim 15, Sutay et al. disclose the claimed invention except for the assembly includes a RF pin.
Brendel et al. disclose the assembly includes a RF pin (316).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the assembly of Sutay et al. to include a RF pin, since such a modification would allow a physician to use a radio frequency interrogator to interrogate the assembly.
Regarding claim 16, the modified Sutay et al. disclose the conductive polyimide (42) directly contacts the feedthough ferrule (18).
	Regarding claim 17, the modified Sutay et al. disclose the laminated insulative layer (448) is only provided between the insulator (28) and the feedthrough filter capacitor (36).
Regarding claim 19, Sutay et al. disclose an EMI feedthrough filter terminal assembly comprising: a feedthrough filter capacitor having
a plurality of first electrode layers (38) and a plurality of second electrode layers (40),
a first passageway (44) therethrough having a first termination surface conductively coupling the plurality of first electrode layers (38), and a second termination surface (48) conductively coupling the plurality of second electrode layers,
a feedthrough ferrule (18) conductively coupled to the feedthrough filter capacitor via the second termination surface (48),
at least one conductive terminal pin (16) extending through the first passageway in conductive relation with the plurality of first electrode layers (38),
an insulator (20) fixed to the feedthrough ferrule for conductively isolating the conductive terminal pin (16) from the feedthrough ferrule (18),
a hermetically sealing material (34) between the insulator (20) and the conductive terminal pin (16) through a  passageway of the insulator (20) wherein the hermetically sealing material (34) extends at least 50% of the thickness through the insulator and wherein the hermetically sealing material comprises gold brazing [0021].
Sutay et al. disclose the claimed invention except for a laminated insulative layer between the insulator and the feedthrough filter capacitor.
Brendel et al. disclose a laminated insulative layer (348, 448 – [0122]) that is disposed between an insulator (324) and feedthrough filter capacitor (304, 400), wherein a conductive terminal pin (316) extends through and contacts the laminated insulative layer (324).  
.

	Allowable Subject Matter
Claim 18 is allowed.

7.	Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848